EXHIBIT 99.1 For Immediate Release: July 20, 2012 Occidental Petroleum Corporation Names Cynthia L. Walker Executive Vice President and Chief Financial Officer LOS ANGELESOccidental Petroleum Corporation (NYSE:OXY) today announced the appointment of Cynthia L. Walker as Executive Vice President and Chief Financial Officer, effective August 6, 2012. Ms. Walker will assume the position from James M. Lienert, who has been Occidental’s Chief Financial Officer for the pasttwo years. Mr. Lienert will continue with the Company as Executive Vice President – Business Support. Ms. Walker, 35,has most recently served as Managing Director at Goldman, Sachs & Co., where she enjoyed a 12-year career. While at Goldman Sachs, Ms. Walker provided clients with strategic advice in high-profile energy industry transactions as a senior member of the Global Natural Resources Group located in Houston. She was also a member of the Mergers and Acquisitions Group. Stephen I. Chazen, President and Chief Executive Officer of Occidental, noted, “We feel very fortunate that an executive of Ms. Walker’s caliber is joining the ranks of our senior management. Ms. Walker has extensive experience in mergers and acquisitions and finance at one of the world’s top global investment banking and securities firms and with a specific focus on the upstream oil and gas industry. As a result of her background in these areas, she is tailor made to serve as our CFO. I very much look forward to working with her. I also want to thank Jim for his many accomplishments and I am pleased that he will continue to contribute to the Company’s success through his leadership of our Supply Chain and Information Technology organizations.” Ms. Walker holds a Bachelor of Business Administration in Accounting with High Honors from the University of Texas at Austin. About Oxy Occidental Petroleum Corporation (OXY) is an international oil and gas exploration and production company with operations in the United States, Middle East/North Africa and Latin America regions. Oxy is the fourth-largest U.S. oil and gas company, based on equity market capitalization. Oxy's wholly owned subsidiary OxyChem manufactures and markets chlor-alkali products and vinyls. Oxy is committed to safeguarding the environment, protecting the safety and health of employees and neighboring communities and upholding high standards of social responsibility in all of the company's worldwide operations. -0- Contacts Occidental Petroleum Corporation Media Melissa E. Schoeb 310-443-6504 melissa_schoeb@oxy.com or Investors Chris Stavros 212-603-8184 chris_stavros@oxy.com On the web: www.oxy.com 2
